DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 28 is objected to because of the following informalities:  “3mm” should read --3 mm--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein brain activity of the one or more brain areas changes more after presentation of speech sounds…and presentation of non-speech sounds”, 
Claim 5 recites the limitation “a human subject” while parent claim 1 recites “a human subject”. It is unclear whether applicant intends to reference the same human subject.
Claim 6 recites the limitation “a human subject” while parent claim 1 recites “a human subject”. It is unclear whether applicant intends to reference the same human subject.
Claim 11 recites the limitation “a presentation of auditory stimuli” while parent claim 1 recites “presenting a plurality of auditory stimuli”. It is unclear whether the auditory stimuli of claim 11 is intended to be the same as that of claim 1.
Claim 12 recites the limitation “a presentation of auditory stimuli” while parent claim 1 recites “presenting a plurality of auditory stimuli”. It is unclear whether the auditory stimuli of claim 12 is intended to be the same as that of claim 1.
Claim 13 recites the limitation “a change in activity” and “during which speech sounds are presented”. It is unclear whether the change in brain activity of claim 13 is intended to be the same or different as that of claim 1. Additionally it is unclear whether the speech sounds presented in claim 13 are intended to be the same as the speech sounds of claim 1.

Claim 15 recites “a change in activity” and “during which a speech stimulus is presented”. It is unclear whether the change in brain activity of claim 15 is intended to be the same or different as that of claim 1. Additionally it is unclear whether the speech stimulus presented in claim 15 is intended to be the same as the speech sounds of claim 1.
Claim 20 recites the limitation “after presentation of speech sounds” and “after presentation of non-speech sounds”. It is unclear whether the speech and non-speech sounds of claim 20 are intended to be the same as those of claim 1.
Claim 22 recites “after an onset of presentation of auditory stimuli”. It is unclear whether the auditory stimuli of claim 22 is intended to be the same as the auditory stimuli presented in claim 1.
Claim 23 recites “converting an analog recording of brain activity” while parent claim 1 recites “recording brain activity”. It is unclear whether the analog recording of brain activity is intended to be the same as the brain activity recorded in claim 1.
Claim 23 recites “after presentation of speech sounds” and “after presentation of non-speech sounds”. It is unclear whether the speech and non-speech sounds of claim 23 are intended to be the same as those of claim 1.

Claim 25 recites the limitation “after presentation of speech sounds” and “after presentation of non-speech sounds”. It is unclear whether the speech and non-speech sounds of claim 25 are intended to be the same as those of claim 1.
Claim 26 recites the limitation “presenting a plurality of auditory stimuli” and subsequently recites the limitation “using a hardware processor…of the one or more brain areas after presentation of auditory stimuli”. It is unclear whether applicant intends to reference the same or different auditory stimuli.
Claim 26 recites “recording broadband gamma waves”, “converting an analog recording of brain activity to a digital recording of brain activity and identifying one more brain areas wherein broadband gamma power”, and “to measure a change in brain activity”. It is unclear whether the brain activity and broadband gamma waves measured are intended to be the same or different recordings, such that it is unclear how and whether the broadband gamma waves are considered in the “identifying” and “using…to measure” steps.
Claim 29 recites the limitation “after onset of presentation of auditory stimuli”. It is unclear whether the auditory stimuli is intended to be the same as that of claim 26.
Claim 30 recites “wherein brain activity of the one or more brain areas changes more after presentation of speech sounds…and presentation of non-speech sounds”, yet previously recites “recording brain activity” and “presenting a plurality of auditory stimuli…wherein some of the plurality of stimuli are speech sounds and others of the plurality of auditory stimuli are non-speech sounds”. It is unclear whether applicant 
Claim 38 recites “after an onset of presentation of auditory stimuli”. It is unclear whether the auditory stimuli of claim 38 is intended to be the same as the auditory stimuli presented in claim 30.
Claim 39 recites “after an onset of presentation of auditory stimuli”. It is unclear whether the auditory stimuli of claim 39 is intended to be the same as the auditory stimuli presented in claim 30.
Claim 40 recites the limitation “a change in activity” and “during which speech sounds are presented”. It is unclear whether the change in brain activity of claim 40 is intended to be the same or different as that of claim 30. Additionally it is unclear whether the speech sounds presented in claim 40 are intended to be the same as the speech sounds of claim 30.
Claim 41 recites the limitation “a change in activity” and “during presentation of a speech stimulus”. It is unclear whether the change in brain activity of claim 41 is intended to be the same or different as that of claim 30. Additionally it is unclear whether the speech stimulus presented in claim 41 is intended to be the same as the speech sounds of claim 30.
Claim 46 recites the limitation “after presentation of speech sounds” and “after presentation of non-speech sounds”. It is unclear whether the speech and non-speech sounds of claim 46 are intended to be the same as those of claim 30.
Claim 48 recites the limitation “after onset of presentation of auditory stimuli”. It is unclear whether the auditory stimuli is intended to be the same as that of claim 30.

Claim 49 recites the limitation “after presentation of speech sounds” and “after presentation of non-speech sounds”. It is unclear whether the speech and non-speech sounds of claim 49 are intended to be the same as those of claim 30.
Claim 50 recites the limitation “after presentation of auditory stimuli”. It is unclear whether the auditory stimuli is intended to be the same as that of claim 30.
Claim 51 recites the limitation “after presentation of speech sounds” and “after presentation of non-speech sounds”. It is unclear whether the speech and non-speech sounds of claim 51 are intended to be the same as those of claim 30.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 16-20, 24, 25, 30, 34, 36, 42-46, 50, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roland, Jarod L et al. “Brain mapping in a patient with congenital blindness - a case for multimodal approaches.” Frontiers in human neuroscience vol. 7 431. 31 Jul. 2013, doi:10.3389/fnhum.2013.00431.
Regarding claim 1, Roland et al. teaches a method for mapping a neural area involved in speech processing (abstract) comprising: applying a plurality of recording Figure 5; “patient”, p. 2, col. 1); presenting a plurality of auditory stimuli to the subject wherein some of the plurality of stimuli are speech sounds and others of the plurality of auditory stimuli are non-speech sounds (environmental and speech sounds presented to subject, p. 3, col. 2, paragraph 2); recording brain activity during the presenting of the plurality of auditory stimuli (real-time mapping of speech and non-speech auditory stimuli via SIGFRIED and BCI2000, p. 3, col. 2, paragraph 2); and identifying one or more brain areas wherein brain activity of the one or more brain areas changes more after presentation of speech sounds than it does after presentation of non-speech sounds (p. 4, col. 1, paragraphs 1-2; see Figure 4); wherein the human subject does not speak during the presenting and the recording (“[h]ere we chose four tasks for real-time mapping:…(2) environmental sounds, where environmental sounds were passively attended via headphones; (3) speech sounds, where the English language speech was heard via headphones”, p. 3, col. 2, paragraph 2).
Regarding claim 30, Roland et al. teaches a method for mapping a neural area involved in speech production (abstract) comprising: applying a plurality of recording electrodes to a surface of a cortex of a human subject (Figure 5; “patient”, p. 2, col. 1); presenting a plurality of auditory stimuli to the subject wherein some of the plurality of stimuli are speech sounds and others of the plurality of auditory stimuli are non-speech sounds (environmental and speech sounds presented to subject, p. 3, col. 2, paragraph 2); recording brain activity during the presenting of the plurality of auditory stimuli (real-time mapping of speech and non-speech auditory stimuli via SIGFRIED and BCI2000, p. 3, col. 2, paragraph 2); and identifying one or more brain areas wherein brain activity Figure 4); wherein the human subject does not speak during the presenting and the recording (“[h]ere we chose four tasks for real-time mapping:…(2) environmental sounds, where environmental sounds were passively attended via headphones; (3) speech sounds, where the English language speech was heard via headphones”, p. 3, col. 2, paragraph 2).
Regarding claims 5 and 6, Roland et al. teaches mapping a neural area involved in speech production and applying a plurality of recording electrodes to a surface of a frontal cortex and a temporal cortex of a human subject (see discussion for claim 1; see Figure 5).  
Regarding claims 7, 9, 34, and 36, Roland et al. teaches one or more of the plurality of recording electrodes includes a diameter of an exposed surface of less than approximately 2.5 mm and an inter-electrode distance of 1 cm or less (“patient”, p. 2, col. 1).
Regarding claims 16 and 42, Roland et al. teaches recording brain activity comprises recording broadband gamma waves (“high-gamma frequency range of 75-115 Hz”, p. 4, col. 1, paragraph 2).
Regarding claims 17 and 43, Roland et al. teaches recording brain activity further comprises recording oscillatory activity and the oscillatory activity is one or more of theta, alpha, or beta activity (first task includes word repetition wherein a word is audibly presented to the subject and the subject repeats the word, third task includes audible, non-speech audio cue to begin reading Braille, electrical response recorded, Figure 3; “analysis”, p. 3-4).
Regarding claims 18 and 44, Roland et al. teaches recording brain activity comprises recording evoked potential activity (“task design”, p. 3).
Regarding claims 19 and 45, Roland et al. teaches identifying comprises converting an analog record of brain activity to a digital record of brain activity (analog signals digitized, p. 3, col. 1, paragraph 2).
Regarding claims 20 and 46, Roland et al. teaches identifying comprises identifying one or more brain areas wherein broadband gamma power of the one or more brain areas changes more after presentation of speech sounds than it does after presentation of non-speech sounds (p. 4, col. 1, paragraph 2; “signal modeling for real-time identification and event detection”, p. 6; Figure 4).
Regarding claims 24 and 50, Roland et al. teaches using a hardware processor to control the time of onset of the plurality of auditory stimuli and to measure a change in brain activity of the one or more brain areas after presentation of auditory stimuli (computer, BCI2000, p. 3, col. 1, paragraph 2; sounds presented via headphones, p. 3, col. 2, paragraph 2).
Regarding claims 25 and 51, Roland et al. teaches identifying one or more brain areas wherein broadband gamma power of the one or more brain areas changes more after presentation of speech sounds than it does after presentation of non-speech sounds (“signal modeling for real-time identification and event detection”, p. 6; Figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roland, Jarod L et al. “Brain mapping in a patient with congenital blindness - a case for multimodal approaches.” Frontiers in human neuroscience vol. 7 431. 31 Jul. 2013, doi:10.3389/fnhum.2013.00431. in view of U.S. Patent Application Publication No. 2015/0380009 (Chang et al.).
Regarding claims 2 and 31, Roland et al. teaches all the limitations of claim 1 or 30. Roland et al. does not teach the human subject is unable to speak during the presenting and the recording.
However, Chang et al. teaches a method for mapping a neural area involved in speech production (abstract), comprising: applying a plurality of recording electrodes to a surface of a cortex of a human subject and recording responses to stimuli ([0005]; [0041]-[0043]; [0048]), wherein the human subject is unable to speak ([0060]; [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roland et al. to be employed for a human subject that is unable to speak during the presenting and recording in light of the teaching of Chang et al., because Chang et al. teaches mapping neural areas involved in speech for human subjects that are unable to speak or have a speech impairment .
Claims 8, 10-15, 35, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Roland, Jarod L et al. “Brain mapping in a patient with congenital blindness - a case for multimodal approaches.” Frontiers in human neuroscience vol. 7 431. 31 Jul. 2013, doi:10.3389/fnhum.2013.00431. in view of U.S. Patent Application Publication No. 2015/0313497 (Chang et al., herein referred to as “Chang et al., ‘497”).
Regarding claims 8, 10, 35, and 37, Roland et al. teaches all the limitations of claims 7, 9, 34, and 36. Roland et al. does not teach one or more of the plurality of the recording electrodes includes a diameter of an exposed surface of approximately 1 mm, and an inter-electrode distance of 3 mm or less.
However, Chang et al. ‘497 teaches a method for mapping a neural area involved in speech processing and production (abstract; [0038]), comprising: applying a plurality of recording electrodes to a surface of a cortex of a human subject ([0042]; [0051]; [0118]); presenting a plurality of auditory stimuli and recording brain activity during the presenting of the plurality of auditory stimuli ([0042]; [0120]; [0123]-[0128]); wherein one or more of the plurality of the recording electrodes includes a diameter of an exposed surface of approximately 1 mm, and an inter-electrode distance of 3 mm or less ([0051]; Subject E high-density grid with each electrode exposed diameter of 1.25 mm and 4 mm center-to-center spacing, [0118]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode grid of Roland et al. to include electrodes with a 1.25 mm exposed diameter 
Regarding claims 11-15 and 38-41, Roland et al. teaches all the limitations of claims 1 and 30. Roland et al. does not quantify how long after the onset of the presentation of the auditory stimuli the brain changes are detected.
However, Chang et al. ‘497 teaches a method for mapping a neural area involved in speech processing and production (abstract; [0038]), comprising: applying a plurality of recording electrodes to a surface of a cortex of a human subject ([0042]; [0051]; [0118]); presenting a plurality of auditory stimuli and recording brain activity during the presenting of the plurality of auditory stimuli ([0042]; [0088]; [0120]; [0123]-[0128]); and identifying one or more areas of the brain that change following presentation of the speech sounds ([0061]; [0086]; [0088]; [0131]-[0138]); wherein the brain activity of the one or more brain areas changes within 250-750 ms after an onset of presentation of the auditory stimuli (response detected within 500 ms after presentation of listening task auditory stimuli, see Figure 9B; [0027]; [0138]); and wherein a change in the activity of the one or more brain areas is shorter than a duration during which speech sounds are presented, occurring for less than 1000 ms during presentation of a speech stimulus wherein the speech stimulus is presented for more than 1000 ms (subject listened to syllable /ba/ for approximately 1 min, wherein response indicated for 500 ms or less, see Figure 9B and [0027]). It would have been obvious to one of ordinary skill in the art to modify the method of Roland et al. to quantify the time between presentation of the auditory stimuli, detection of the change in the one or more brain areas, and the .
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Roland, Jarod L et al. “Brain mapping in a patient with congenital blindness - a case for multimodal approaches.” Frontiers in human neuroscience vol. 7 431. 31 Jul. 2013, doi:10.3389/fnhum.2013.00431. in view of U.S. Patent Application Publication No. 2005/0182456 (Ziobro et al.) and U.S. Patent Application Publication No. 2015/0313497 (Chang et al. ‘497).
Regarding claim 26, Roland et al. teaches a method for mapping a neural area involved in speech processing (abstract) comprising: applying a plurality of recording electrodes to a surface of a cortex of an anesthetized human subject wherein one or more of the plurality of recording electrodes includes a diameter of an exposed surface of less than approximately 2.5 mm and an inter-electrode distance of 1 cm (Figure 5; pain management during implantation of grid and subsequent testing, “patient”, p. 2, col. 1); presenting a plurality of auditory stimuli to the subject wherein some of the plurality of stimuli are speech sounds and others of the plurality of auditory stimuli are non-speech sounds (environmental and speech sounds presented to subject, p. 3, col. 2, paragraph 2); recording broadband gamma waves during the presenting of the plurality of auditory stimuli (real-time mapping of speech and non-speech auditory stimuli via SIGFRIED and BCI2000, p. 3, col. 2, paragraph 2; “high-gamma frequency range of 75-115 Hz”, p. 4, col. 1, paragraph 2); converting an analog recording of brain activity to a digital recording of brain activity and identifying one or more brain areas wherein Figure 4); and using a hardware processor to control the time of onset of the plurality of auditory stimuli and to measure a change in brain activity of the one or more brain areas after presentation of auditory stimuli (computer, BCI2000, p. 3, col. 1, paragraph 2; sounds presented via headphones, p. 3, col. 2, paragraph 2). Roland et al. does not specify the diameter of an exposed surface of the recording electrodes is approximately 1 cm. 
However, Ziobro et al. teaches a method for cortical mapping (abstract), comprising: applying a plurality of recording electrodes to a surface of a cortex of a human subject wherein one or more of the plurality of recording electrodes includes a diameter of an exposed surface of approximately 0.5-10 mm and an inter-electrode distance of 2 to 15 mm ([0051]); and presenting stimuli and recording brainwaves in response ([0065]-[0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roland et al. such that the recording electrodes have an exposed surface of approximately 1 cm in diameter at an inter-electrode distance of 1 cm or less as taught by Ziobro et al., because Ziobro et al. teaches the electrode grid arrangement may be customized within an electrode diameter range of approximately 0.5-10 mm and an inter-electrode distance of 2 to 15 mm to accommodate a differently sized cortex or for a particular resection ([0051]). "[A] prior art reference that discloses a range encompassing a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005), see MPEP 2144.05(I). Roland et al. and Ziobro et al. do not quantify how long after the onset of the presentation of the auditory stimuli the brain changes are detected. 
However, Chang et al. ‘497 teaches a method for mapping a neural area involved in speech processing (abstract; [0038]), comprising: applying a plurality of recording electrodes to a surface of a cortex of a human subject ([0042]; [0051]; [0118]); presenting a plurality of auditory stimuli and recording brain activity during the presenting of the plurality of auditory stimuli ([0042]; [0088]; [0120]; [0123]-[0128]); and identifying one or more areas of the brain that change following presentation of the speech sounds ([0061]; [0086]; [0088]; [0131]-[0138]); wherein the brain activity of the one or more brain areas changes within 250-750 ms after an onset of presentation of the auditory stimuli (response detected within 500 ms after presentation of listening task auditory stimuli, see Figure 9B; [0027]; [0138]). It would have been obvious to one of ordinary skill in the art to modify the method of Roland et al. and Ziobro et al. to quantify the time between the presentation of the auditory stimuli and the detection of the change in the one or more brain areas to fall within 100-1000 ms as taught by Chang et al. ‘497, because such information “is instrumental to understanding important dynamics” in a subject’s brain function to better characterize the subject’s cortical function ([0061]).
Regarding claims 27 and 28, Roland et al. in view of Ziobro et al. and Chang et al. ‘497 teaches all the limitations of claim 26. The modified method of Roland et al., 
However, Chang et al. ‘497 further teaches the electrode array may be heterogeneous ([0049]). Chang et al. ‘497 teaches one or more of the plurality of the recording electrodes includes a diameter of an exposed surface of approximately 1 mm, and an inter-electrode distance of 3 mm or less ([0051]; Subject E high-density grid with each electrode exposed diameter of 1.25 mm and 4 mm center-to-center spacing, [0118]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode grid of Roland et al., Ziobro et al., and Chang et al. ‘497 to include at least one recording electrode with a 1.25 mm exposed diameter and an inter-electrode distance of 3 mm or less as taught by Chang et al., because Chang et al. ‘497 teaches such an electrode grid produces a higher resolution cortical map given its increased density ([0051]; [0118]).
Regarding claim 29, Roland et al. in view of Ziobro et al. and Chang et al. ‘497 teaches all the limitations of claim 26. The modified method of Roland et al., Ziobro et al., and Chang et al. ‘497 teaches the brain activity of the one or more brain areas changes within between 250-750 ms after an onset of presentation of auditory stimuli (Chang et al. ‘497, response detected within 500 ms after presentation of listening task auditory stimuli, see Figure 9B, [0027], [0138]; see discussion for claim 26).
Allowable Subject Matter
Claims 3, 4, 21-23, 32, 33, and 47-49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of mapping neural areas involved in speech processing as in claim 1, comprising: applying a plurality of recording electrodes to a surface of a cortex of a human subject, presenting speech and non-speech auditory stimuli to the subject and recording brain activity while the stimuli is presented, and identifying areas of the brain that change more in response to the presentation of the speech sounds than to the presentation of the non-speech sounds, wherein the human subject is unconscious and does not speak during the presenting and recording as required by claim 3, within the context of the remainder of claims 1 and 2. Similarly, no prior art of record teach and/or fairly suggest the method of mapping neural areas involved in speech production as in claim 30, comprising: applying a plurality of recording electrodes to a surface of a cortex of a human subject, presenting speech and non-speech auditory stimuli to the subject and recording brain activity while the stimuli is presented, and identifying areas of the brain that change more in response to the presentation of the speech sounds than to the presentation of the non-speech sounds, wherein the human subject is unconscious and does not speak during the presenting and recording as required by claim 32, within the context of the remainder of claims 30 and 31.
The closest prior art of record, Roland et al. cited above, teaches the methods of mapping neural areas involved in speech production and processing as claimed (see Figure 4). However, Roland et al. does not teach the human subject is unconscious and unable to speak during the cortical mapping procedure as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/CARRIE R DORNA/Primary Examiner, Art Unit 3791